DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,277,201, hereafter 201’. Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims of the instant application are worded differently, one of ordinary skill in the art would clearly see that the invention or concept of the instant application is the same invention or concept as the invention or concept of 201’
PLEASE NOTE: The claims of 201’ are bolded and in parenthesis.
	Regarding Claim 1, A controller of a wireless communication system operative to: determine one or more discrete communication delays for each base station of a plurality of base stations based upon a maximum propagation delay between each base station and one or more of a plurality of hubs (A wireless communication system, comprising: a plurality of base stations; a plurality of hubs; a controller, the controller operative to: determine one or more discrete communication delays for each base station based upon a maximum propagation delay between each base station and one or more of the plurality of hubs); generate a channel sharing map that includes a timing of communication between each base station and the one or more of the plurality of hubs (generate a channel sharing map that includes a timing of communication between each base station and the one or more of the plurality of hubs); communicate the channel sharing map to the plurality of base stations (communicate the channel sharing map to the plurality of base stations); wherein each of the plurality of base stations operates to: time wireless communication with the plurality of hubs based on the channel sharing map, and the one or more discrete communication delays of the base station (wherein each of the plurality of base stations operates to: time wireless communication with the plurality of hubs based on the channel sharing map, the one or more discrete communication delays of the base station, and a communication delay of a preceding base station according to the channel sharing map).
Regarding Claim 20, A method, comprising: determining, by a controller, one or more discrete communication delays for each base station of a plurality of base stations based upon a maximum propagation delay between each base station and the one or more of the a plurality of hubs (A method, comprising: determining, by a controller, one or more discrete communication delays for each base station of a plurality of base stations based upon a maximum propagation delay between each base station and one or more of a plurality of hubs); generating, by the controller, a channel sharing map that includes a timing of communication between each base station and the one or more of the plurality of hubs (generating, by the controller, a channel sharing map that includes a timing of communication between each base station and the one or more of the plurality of hubs); communicating, by the controller, the channel sharing map to the plurality of base stations (communicating, by the controller, the channel sharing map to the plurality of base stations); and timing, by each of the plurality of base stations, wireless communication with the plurality of hubs based on the channel sharing map, and the one or more discrete communication delays of the base station (and timing, by each base station of the plurality of base stations, wireless communication with the plurality of hubs based on the channel sharing map, the one or more discrete communication delays of the base station, and a communication delay of a preceding base station according to the channel sharing map).
	Claim 2 of the instant application teaches similarly with Claim 2 of 201’.
	Claim 3 of the instant application teaches similarly with Claim 3 of 201’.
Claim 4 of the instant application teaches similarly with Claim 4 of 201’.
Claim 5 of the instant application teaches similarly with Claim 5 of 201’.
Claim 6 of the instant application teaches similarly with Claim 6 of 201’.
Claim 7 of the instant application teaches similarly with Claim 7 of 201’.
Claim 8 of the instant application teaches similarly with Claim 8 of 201’.
Claim 9 of the instant application teaches similarly with Claim 9 of 201’.
Claim 10 of the instant application teaches similarly with Claim 10 of 201’.
Claim 11 of the instant application teaches similarly with Claim 11 of 201’.
Claim 12 of the instant application teaches similarly with Claim 12 of 201’.
Claim 13 of the instant application teaches similarly with Claim 13 of 201’.
Claim 14 of the instant application teaches similarly with Claim 14 of 201’.
Claim 15 of the instant application teaches similarly with Claim 15 of 201’.
Claim 16 of the instant application teaches similarly with Claim 16 of 201’.
Claim 17 of the instant application teaches similarly with Claim 17 of 201’.
Claim 18 of the instant application teaches similarly with Claim 18 of 201’.
Claim 19 of the instant application teaches similarly with Claim 19 of 201’.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Chion et al. (US 2008/0247372) teaches a cumulative path delay of a base station based on the largest path delay of a relay (hub) (Section 0011).  Nuttall et al. (US 2021/0058149) teaches the estimated maximum propagation delay between a base station and a hub (Section 0052).  Karabinis et al. (US 7,933,552), Karabinis (US 7,636,566), Karabinis (US 7,593,724), Karabinis et al. (US 6,892,068), Karabinis (US 7,599,656), Gormley et al. (US 2013/0315112), and Eichen (US 11,095,361) all teach a coexisting/coordinated satellite and terrestrial communication system.  The prior art of record, however fails to teach or render obvious the following features:
	determine one or more discrete communication delays for each base station of a plurality of base stations based upon a maximum propagation delay between each base station and one or more of a plurality of hubs; wherein each of the plurality of base stations operates to: time wireless communication with the plurality of hubs based on the channel sharing map, and the one or more discrete communication delays of the base station
determining, by a controller, one or more discrete communication delays for each base station of a plurality of base stations based upon a maximum propagation delay between each base station and the one or more of a plurality of hubs; and timing, by each of the plurality of base stations, wireless communication with the plurality of hubs based on the channel sharing map, and the one or more discrete communication delays of the base station
	which are similar to the limitations of parent application 17/200847 (now US Patent 11,277,201).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Vajapeyam et al. (US 2016/0044605) Section 0066 teaches extended DRX (e-DRX), Kurth (US 2021/0144721) teaches NB-IoT sleep cycles in Section 0004, and Hutchings (US 2002/0089946) Section 0017 teaches geosynchronous orbits, all of which are disclosed in the Applicants’ specification but not claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
November 7, 2022